Name: Council Regulation (EEC) No 4053/89 of 19 December 1989 allocating for 1990 certain catch quotas between the Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: Europe;  economic geography;  fisheries
 Date Published: nan

 30. 12 . 89 Official Journal of the European Communities No L 389 / 63 COUNCIL REGULATION (EEC) No 4053 / 89 of 19 December 1989 allocating for 1990 certain catch quotas between the Member States for vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , No 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/ 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 / 88 (4), Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( J ), as last amended by the Act of Accession of Spain and Portugal (2), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the European Economic Community , of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part, the two parties have held consultations on their mutual fishing rights for 1990; Article 1 1 . From 1 January to 31 December 1990 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands, under the arrangement on reciprocal fishing rights for 1990 between the Community and the Faroe Islands, shall not exceed the quotas set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1990 . Whereas , as a result of these consultations, the two parties have agreed on an arrangement for 1990 whereby certain catch quotas are allocated to Community vessels in the Faroese fishing zone; Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels* 19 December 1989. For the Council The President J. MELLICK (!) OJ No L 24 , 27. 1 . 1983 , p. 1 . ( 2) OJ No L 302 , 15 . 11 . 1985 , p. 1 . (3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (4) OJ No L 306 , 11 . 11 . 1988 , p . 2 . No L 389 / 64 Official Journal of the European Communities 30 . 12 . 89 ANNEX Allocation of Community catch quotas in Faroese waters for 1989, as referred to in Article 1 (in tonnes) Species Communitycatch quotas Quotas allocated to Member States France Germany United Kingdom Belgium France Germany Netherlands United Kingdom Belgium France . United Kingdom Germany France United Kingdom Germany Cod and haddock Saithe Redfish Blue ling and ling Blue whiting Flatfish Other species Mackerel 500 2 500 7 000 3 600 25 000 1 000 0 ) 760 4 370 60 10 430 50 1 510 310 50 580 50 435 75 6 440 2 340 205 1 055 11 000 3 000 11 000 140 180 680 275 180 305 4370 Denmark France Germany Netherlands United Kingdom France Germany United Kingdom France United Kingdom Germany Denmark (') Including Greenland halibut.